Citation Nr: 1503992	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-20 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disorder manifested by bilateral hip and low back pain.


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Senior Counsel


INTRODUCTION

The Veteran served on active duty from March 19, 2002 to August 1, 2002 and from March 15, 2003 to May 1, 2004.  He also had service in the Missouri Army National Guard from February 2002 to February 2008.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In August 2013, the Veteran presented testimony before the undersigned at the RO in St. Louis.

The issues of entitlement to service connection for sleep apnea, bilateral hearing loss, diabetes secondary to Agent Orange exposure, left knee disorder, erectile dysfunction, irritable bowel syndrome, fibromyalgia, residuals of exposure to burn pits, and gastroesophageal reflux disease, as well as a claim for an increased rating for posttraumatic stress disorder and a claim for a total rating based on individual unemployability have been raised in July 2013, June 2014, July 2014, and November 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

As will be discussed below, the application to reopen the claim has been granted, and the underlying issue of entitlement to service connection for a disorder manifested by bilateral hip and low back pain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  An unappealed April 2007 rating decision denied service connection for a back condition. 

2.  The evidence received since the April 2007 rating decision, when considered by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a disorder manifested by bilateral hip and low back pain.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision, which denied service connection for a back condition, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014). 

2.  The evidence received subsequent to the April 2007 rating decision denying service connection for a back condition is new and material, and the claim for service connection for a disorder manifested by bilateral hip and low back pain is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claim for entitlement to service connection for a disorder manifested by bilateral hip and low back pain on appeal is being reopened, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).



LAW AND ANALYSIS

In general, RO decisions that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

In an April 2007 rating decision, the Veteran was denied service connection for a lower back condition because there was no current diagnosis of a back condition.  He did not appeal that decision and no additional, pertinent evidence was received within the appeal period.  The determination became final.  

In August 2009, the Veteran sought to reopen his claim.  A December 2009 rating decision denied service connection for a back condition because no new and material evidence was submitted to reopen the claim.  The Veteran did not appeal this denial; however, pertinent evidence was received prior to the expiration of the appeal period.  

Since then, the Veteran was given an assessment of low back strain in an April 2010 VA treatment entry.  The Board finds that this is new and material evidence received prior to the expiration of the appeal period in connection with the December 2009 rating decision.  As noted above, the claim for a back condition was previously denied in April 2007 because there was no current diagnosis of a back condition.  The April 2010 assessment is new evidence in that it was not previously considered at the time of the April 2007 denial, and the record is material in that it raises a reasonable possibility of substantiating the claim.  Accordingly, because new and material evidence was received prior to the expiration of the appeal period, the December 2009 rating decision was not final, and the August 2009 claim is still pending.  38 C.F.R. § 3.156(b).  

During his August 2013 hearing, the Veteran testified that he feels his lower back and hip conditions are manifestations of the same disorder, and that he meant to appeal both denials.  Hearing Tr. pp. 12-13.  The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Board has recharacterized the issue as shown on the title page to more accurately reflect the Veteran's intentions when filing his claim.  


ORDER

New and material evidence having been received, reopening of the claim for service connection for a disorder manifested by bilateral hip and low back pain is granted.


REMAND

In May 2014, the Veteran had a VA examination wherein his back was evaluated.  He was diagnosed with lumbosacral strain.  The examiner concluded that this disorder was less likely than not incurred in or caused by an in-service injury or event during service.  As part of the rationale, the examiner noted that the available records do not indicate that the Veteran was seen or treated for his back while on active duty.

However, a review of his service treatment records reflects that the Veteran was treated for back pain during service.  Specifically, a December 2003 record indicated that the Veteran had low back pain and did lifting all day.  He also complained of low back pain after exercise.  On a March 2004 post-deployment health assessment, the Veteran indicated that he had back pain during his deployment.  An April 2004 post-deployment health reassessment record noted that the Veteran complained of back pain.  The assessment was that the Veteran had prior issues of mild back pain, which was not currently a problem.  Moreover, it does not appear that the Veteran's complaints of hip pain were considered by the examiner.  Because the May 2014 VA opinion was based, at least in part, on an inaccurate factual premise, a remand is necessary for an opinion that considers all the relevant evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Additionally, a review of the record reflects that the Veteran has continued to seek treatment for his back and hip pain.  Accordingly, all relevant VA treatment records dated from November 2010 to the present should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's relevant VA treatment records from the Columbia VA medical center dated from November 2010 to the present and associate them with the claims file.

2.  After the development in 1 has been completed, schedule the Veteran for a VA examination to evaluate his claim for service connection for a disorder manifested by bilateral hip and low back pain.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records and VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a disorder manifested by bilateral hip and low back pain.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current disorder manifested by bilateral hip and low back pain is causally or etiologically related to his symptomatology in military service as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should consider the December 2003 service treatment record finding that the Veteran had low back pain and did lifting all day and that he complained of low back pain after exercise; March 2004 post-deployment health assessment wherein the Veteran indicated that he had back pain during his deployment; April 2004 post-deployment health reassessment record which noted that the Veteran complained of back pain, with assessment that the Veteran had prior issues of mild back pain, which was not currently a problem.  The examiner should also consider the Veteran's contentions that he began to experience back problems in 2003 and was placed on light duty, that he was later hit with a support beam in the back, and that he has pain in his lower back and the top of his hips.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, readjudicate the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


